American Home Mortgage




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 7, 2014

                                   No. 04-13-00845-CV

                        Eric C. SANDERS and Carrie L. Sanders,
                                     Appellants

                                            v.

                AMERICAN HOME MORTGAGE SERVICING, INC.,
                               Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-17353
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
      The Appellant’s Third Motion for Extension of Time to file Appellant’s brief is
GRANTED IN PART for a total extension of 90 days. The appellant’s brief is due on May 5,
2014. No Further Extensions.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court